Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on February 23, 2021. Claims 1-3 are pending.
Priority
Application 17/182,255 was filed on February 23, 2021.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, regarding Claim 1, the supporting shaft sleeved with the torsion spring and the two pins of the torsion spring respectively butted against the inner side of the clamping end must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the claimed two pins of the torsion spring are not shown in the drawings, and the configuration of the two pins of the torsion spring respectively abutted against the inner side of the clamping end of the clamp would require a connection to the inner surface in such a way to hold the clamping end of the clamp in a closed position however this is not clearly set forth in the specification or shown in the drawings.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Drapeau (US Publication No. 2019/0254457 A1) in view of Mitchell et al. (US Publication No. 2018/0058670 A1) (hereinafter Mitchell) and Ramirez et al. (US Publication No. 2018/0055170) (hereinafter Ramirez).
Regarding Claim 1, Drapeau teaches a clamp (Abstract: clamp) which is formed by hinging two clamp arms (arm 1, arm 2), wherein each clamp arm comprises a holding end, a clamping end, and a connecting arm located between the holding end and the clamping end (see annotated Fig. 6 below); the connecting arm is connected through a supporting shaft (hinge 8), and the supporting shaft is sleeved with a torsion spring (torsional spring 12); wherein an adsorption piece (mounting pad 4, 5) is arranged outside the clamping arm.
Drapeau teaches two pins of the torsion spring are respectively abutted against the inner side of the clamp (see annotated Fig. 6 below); however, Drapeau teaches the spring pins on the holding end of the clamp and fails to teach spring pins on the clamping end of the clamp. 

    PNG
    media_image1.png
    848
    1087
    media_image1.png
    Greyscale

Drapeau does not disclose; however, Mitchell teaches two pins of the torsion spring ends against the clamping end of the clamp (see annotated Fig. 2 below). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the spring pins positioned on the holding end of the clamp as taught by Drapeau to spring pins positioned on the clamping end of the clamp as taught by Mitchell because positioning spring pins on the clamping end of a clamp is a well-known configuration in the art of clamps. The claimed two pins of the torsion spring are not shown in the drawings, and the configuration of the two pins of the torsion spring respectively abutted against the inner side of the clamping end of the clamp would require a connection to the inner surface in such a way to hold the clamping end of the clamp in a closed position. 

    PNG
    media_image2.png
    451
    581
    media_image2.png
    Greyscale

Drapeau does not disclose; however, Ramirez teaches the adsorption piece is a nano paste made of thermoplastic polyurethanes (Par. 29, lines 5-7). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mounting pad taught by Drapeau to include a nano-adhesive to serve as a reusable adhesion member as taught by Ramirez and which can be periodically cleaned to maintain its adhesive strength.
Regarding Claim 3, Drapeau teaches wherein the adsorption piece (mounting pad 4, 5) is square, circular, triangular, or trapezoidal (Fig. 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drapeau in view of Bowe and Ramirez and further in view of Kislingbury (US Patent No. 2,209,697). Neither Drapeau, Bowe, nor Ramirez disclose; however, Kislingbury teaches wherein the inner side of the clamping end is provided with a plurality of teeth (Col. 2, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the inner side of the clamping end taught by Drapeau to include serrated faces as taught by Kislingbury to form a gripping surface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US Publication No. 2009/0019678 A1) teaches a spring clip. 
Wang (US Patent No. 4,959,892 A) teaches a spring clip with mounting capabilities.
Phillips (US Patent No. 10,959,508 B1) teach spring clips with teeth fixed to the inside surface of the clamping end.
Schield (US Publication No. 2017/0370522 A1), Berg et al. (US Publication No. 2014/0097325 A1), Lu (US Patent No. 4,722,120 A), and Riazi (US Patent No. 7,850,302 B1) teach spring clips with mounting capabilities as well as teeth fixed to the inside surface of the clamping end.
Chan (US Publication No. 2022/0113134 A1) teaches attaching nano-adhesive stickers to a leveling ruler for ease of positioning when using the tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./
Examiner, Art Unit 3677